Citation Nr: 0946597	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
right (major) elbow injury residuals, status post removal of 
fragments.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active and honorable service from September 
1976 to August 1980.  He also had a period of active service 
from October 1980 to May 1985 that ended in a Bad Conduct 
discharge after a Court Martial for desertion. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in October 2009 but failed to report.  He has 
not provided any reason for his failure to report or 
indicated a desire to reschedule the hearing, and the Board 
will proceed with consideration of his claims.  


FINDINGS OF FACT

1.  The service treatment records are negative for a seizure 
disorder during active service or until many years following 
discharge from active service, and the current seizure 
disorder is not related to active service by either 
continuity of symptomatology or competent medical opinion.  

2.  The Veteran's right (major) elbow is limited to 20 
degrees of flexion by pain, without evidence of ankylosis or 
a flail joint. 

3.  The Veteran's only service connected disability is his 
right elbow disability evaluated as 50 percent disabling as a 
result of this decision, and this disability does not present 
such an exception or unusual disability picture that would 
render impractical the application of regular schedular 
standards.  It is not shown by competent evidence that this 
disorder precludes his ability to obtain or retain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
due to active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

2.  The criteria for a 50 percent evaluation, but no more, 
for the Veteran's service connected right (major) elbow 
injury residuals, status post removal of fragments, have been 
met; the criteria for an evaluation in excess of 50 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Codes 5205, 5206, 
5207, 5209, 5210, 5213 (2009).  

3.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with VCAA notice for 
his claims for service connection and an increased evaluation 
by letter dated January 2004.  This letter told the Veteran 
what evidence was needed to substantiate the claims for 
service connection and for an increased evaluation.  The 
Veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The January 2004 letter provided the notification required by 
Pelegrini.  

As for the notice required by Dingess, the Board notes that 
Veteran status has been established and is not at issue in 
these claims.  The January 2004 letter notified the Veteran 
that he must show evidence of a current disability and of a 
relationship between his current disability and active 
service.  Therefore, the first three elements of a 
notification as required by Dingess were met prior to the 
initial adjudication of the Veteran's claim.  

The Veteran did not receive notice addressing the assignment 
of disability evaluations and effective dates until a March 
2008 letter.  As the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that it must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the RO in 
November 2008 and February 2009, after proper VCAA notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
Furthermore, although the March 2008 letter did not 
specifically mention the claim for service connection for a 
seizure disorder, the Board notes that any deficiency in 
notification in this regard is harmless.  This letter did 
contain the required notice in regards to a separate claim 
for service connection that is not on appeal.  Moreover, as 
the claim for service connection for a seizure disorder is 
being denied, neither a disability evaluation nor an 
effective date will be assigned.  Therefore, any deficiency 
in this notice is a harmless error.  

Finally, the Board notes that the Veteran received proper 
VCAA notice for his TDIU claim in April 2004, which was 
before the initial decision.  This notice contained all the 
necessary information regarding this issue.  Therefore, the 
Board finds that the duty to notify the Veteran has been met.  

The Board further finds that the duty to assist the Veteran 
has been met.  The service treatment records are in the 
claims folder.  The Veteran was afforded a VA examination of 
his right elbow disability in February 2004.  All private 
medical records identified by the Veteran have been obtained, 
as have records from the Social Security Administration 
(SSA).  The Veteran failed to report for his scheduled 
hearing.  There is no indication of any outstanding records 
pertinent to any of the Veteran's claims that must be 
obtained before considering his appeals.  

At this juncture, the Board notes that the Veteran has not 
been afforded a VA examination that specifically addresses 
the claim for service connection for a seizure disorder.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case even the low threshold required for an 
examination has not been met.  The Veteran contends that he 
had his first seizure during active service.  However, as 
will been seen below, the service treatment records are 
completely negative for seizures, and he denied all relevant 
history whenever asked in service subsequent to the date of 
the alleged seizure.  Furthermore, in view of the changes in 
the Veteran's self reported history in regards to the 
etiology of his seizures, the Board finds that the report of 
a seizure in service is not credible.  The Veteran reports 
that his first seizure required a trip to the emergency room 
in Guam.  He later claimed that he had his first seizure as a 
result of the anesthesia following right elbow surgery in 
service.  However, some private records show that the Veteran 
reports his first seizure occurred many years after discharge 
following a head injury in a fall, and there is also evidence 
that the Veteran has difficulty with his memory.  As there is 
no competent link between the Veteran's current disability 
and active service, VA is not required to provide an 
examination or obtain an opinion.  The duty to assist has 
been met, and the Board may proceed with adjudication of the 
Veteran's claims.  

Service Connection

The Veteran contends that he suffered his first seizure 
sometime during his first period of active service while 
stationed on Guam.  He has indicated that this seizure 
required a trip to the emergency room and also that the 
seizure was a reaction to anesthesia following right elbow 
surgery.  The Veteran states that his seizure was of such 
severity that he nearly swallowed his tongue.  In the 
alternative, the Veteran states that he was involved in 
several motor vehicle accidents during service and contends 
that he may have sustained a head injury in one of these that 
resulted in his seizure disorder. 

Initially, the Board notes that compensation for a disability 
sustained during the Veteran's period of bad service may not 
be awarded.  38 C.F.R. § 3.12(d)(4) (2009).  However, the 
Board also notes that this will not be the deciding factor in 
this decision, as the Veteran does not contend that he 
suffered a seizure during his period of bad service and as 
there is no evidence relating to a seizure disorder during 
this period. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If an epilepsy become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of epilepsy during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records is 
negative for any treatment or diagnosis regarding a seizure 
disorder.  

Service treatment records from May 1978 show that the Veteran 
was seen at the emergency room after experiencing tremoring 
of the lips and shortness of breath.  He had been scheduled 
for additional duty when he developed paresthesias, followed 
by a tic of the right lip with shortness of breath.  An 
examination of the cranial nerves was normal and the Veteran 
was asymptomatic.  The impression was hyperventilation, and 
he was returned to duty.  These records also contain a 
reference to the frailty of the Veteran's nerves. 

August 1978 records show that the Veteran was to be admitted 
for surgery for his right elbow.  There are no additional 
records regarding the surgery or any seizure.  

July 1979 records show that while the Veteran was serving 
aboard ship, he came to the sickbay complaining of dizziness 
and nausea that caused him to vomit.  He also complained of 
feeling faint and feeling numb in his legs.  He denied any 
past similar experience.  On examination, the Veteran was 
within normal limits.  He was noted to have been working in a 
poorly ventilated powder room when his symptoms began.  The 
assessment was nausea probably secondary to nitrogen oxide 
fume exposure.  

The remainder of the service treatment records includes the 
August 1980 discharge examination, which showed that the 
neurologic examination was normal.  

The service treatment records are also negative for injuries 
due to motor vehicle accidents or any other trauma to the 
head.  

In a March 1984 Report of Medical History completed by the 
Veteran, he denied a history of head injury, fainting spells, 
dizziness, and headaches.  This report also stated that the 
Veteran had undergone surgery on Guam in 1977.  

The post service medical records are negative for any report 
or treatment of seizures until many years after discharge 
from service.  

A November 1989 VA hospitalization report shows that the 
Veteran was admitted to be treated for substance abuse.  
Although this report includes a detailed history and 
examination, there was no mention of a seizure disorder.  

Private treatment records dated from 1990 to 1992 are 
negative for findings pertaining to or a history of a seizure 
disorder.  Additional private treatment records from 2000 are 
also negative for findings or history regarding a seizure 
disorder.  

Additional private medical records obtained from the SSA 
dated 2002 through 2008 show that the Veteran was treated for 
many disabilities, including a seizure disorder.  

October 2003 private records show that the Veteran reported 
having a postoperative seizure in 1979, and that he had 
experienced another postoperative seizure in 1991.  Since 
then, he had experienced about 30 generalized seizures.  The 
Veteran also reported that his memory was poor due to his 
seizures. 

December 2003 records state that the Veteran had a history of 
seizures, and that his first seizure was in 1979 after right 
elbow surgery.  He had developed several generalized 
convulsions about six years ago associated with falling and 
head trauma.  The impression was a seizure disorder.  

At a February 2004 VA orthopedic examination, the Veteran's 
personal medical history included seizures, with the most 
recent seizure on the morning of the examination.  The 
Veteran reported about two or three petit mal seizures each 
week.  

Private medical records dated July 2007 show that the Veteran 
underwent a magnetic resonance imaging study (MRI) and an 
electroencephalography study (EEG).  The medical history 
states that the Veteran reported a seizure disorder since 
1991, and that he had sustained a head injury about one year 
before that time.  His last known seizure was last September.  
The EEG was normal, as was the MRI.  

In a February 2008 Consultative Examination Report from the 
Massachusetts Rehabilitation Commission Disability 
Determination Services, the Veteran noted that he had been 
receiving treatment for his seizures for a long time.  He 
guessed without confidence that the onset of his disorder had 
begun sometime in 1990.  

The Board finds that entitlement to service connection for a 
seizure disorder is not shown by the evidence.  There is no 
evidence of a seizure disorder during service and no evidence 
of a seizure disorder until many years after discharge from 
service.  

As the Veteran notes, he was seen at the emergency room on 
one occasion during service.  This was in May 1978, which was 
before the right elbow surgery performed sometime in August 
1978.  However, the examiner did not mention a possible 
seizure but instead found that the Veteran was 
hyperventilating after being scheduled to perform extra duty.  
The Veteran was also seen in sick bay in July 1979 for 
complaints of dizziness and nausea after working in a poorly 
ventilated area, and his symptoms were attributed to nitrogen 
oxide fume exposure.  There is no mention of seizures at any 
point in the service treatment records, all subsequent 
examinations were normal, and the Veteran himself denied all 
relevant symptoms when completing his medical history.  

The post service records are also completely negative for 
seizures during the first year after discharge, and the 
earliest evidence of a seizure was not until many years 
later.  The Veteran does not report that he experienced 
seizures in the period between the late 1970s and the early 
1990s.  He did not provide any history of seizures to medical 
examiners in records dated from 1989 through 2000, even 
during the November 1989 VA hospitalization for substance 
abuse when such a history may have been particularly 
relevant.  The initial post service evidence of seizures is 
found in October 2003 and December 2003 private medical 
records, and this consists of a history obtained directly 
from the Veteran.  This history is not supported by the 
service treatment records, and the Veteran himself noted at 
this time that his memory was poor.  On private treatment 
records dated in 2007 and 2008, the Veteran indicated that 
his seizure disorder began in either 1990 or 1991, and in 
July 2007 he associated this disability with a 1990 injury 
sustained in a fall.  The Board finds that as there is no 
evidence of a seizure disorder either during service or until 
many years following discharge from service, no evidence of 
continuity of symptomatology between active service and the 
current disability, and as there is no competent medical 
opinion that relates the current disability to active 
service, the preponderance of the evidence is against the 
Veteran's claim.  

In reaching this decision, the Board notes the Veteran's 
sincere belief that the symptoms he displayed during service 
were the result of seizures.  However, the Veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The contemporaneous findings of 
the medical professionals during service are of much more 
evidentiary value, and they did not recognize any seizure 
related symptoms at that time.  Therefore, service connection 
for a seizure disorder is not warranted.  

Increased Evaluation

The Veteran contends that the 40 percent evaluation assigned 
to his right elbow disability is inadequate to reflect the 
impairment that results from this disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether or not a staged 
rating is appropriate for the period on appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In this case, entitlement to service connection for a post 
operative scar of the right elbow due to a bone chip excision 
was established in a January 1989 rating decision.  A zero 
percent evaluation was assigned for this disability.  This 
evaluation was increased to 20 percent in a February 1991 
rating decision.  In response to the Veteran's current claim, 
a 40 percent evaluation was assigned in an April 2004 rating 
decision for right (major) elbow injury residuals, status 
post removal of fragments.  The 40 percent evaluation remains 
in effect.  

The Veteran's right elbow disability is currently evaluated 
under the rating code for impairment of supination and 
pronation.  However, the Board notes that the 40 percent 
evaluation for the major limb is the highest evaluation 
available under this rating code.  38 C.F.R. § 4.71a, Code 
5213.  Therefore, the Board must consider the potential 
applicability of other rating codes in order to determine 
whether or not the Veteran is entitled to an evaluation in 
excess of 40 percent for his right elbow disability.  

The rating codes for the elbow and forearm that provide for 
evaluations in excess of 40 percent for the major limb 
include the rating code for ankylosis of the elbow.  A 60 
percent evaluation is warranted for unfavorable ankylosis at 
an angle of less than 50 degrees or with complete loss of 
supination or pronation.  A 50 percent evaluation is assigned 
for intermediate ankylosis at an angle of more than 90 
degrees, or between 70 degrees and 50 degrees.  Favorable 
ankylosis warrants continuation of the 40 percent rating.  
38 C.F.R. § 4.71a, Code 5205.  

Limitation of flexion of the forearm to 45 degrees is 
evaluated as 50 percent disabling for the major limb.  
Limitation to 55 degrees is evaluated as 40 percent 
disabling, and lesser amounts of limitation result in 
evaluations of less than 40 percent.  38 C.F.R. § 4.71a, Code 
5206.  Similarly, limitation of extension of the forearm to 
110 degrees is evaluated as 50 percent disabling for the 
major limb.  Limitation to 100 degrees is evaluated as 40 
percent disabling, and smaller amounts of limitation result 
in evaluations of less than 40 percent.  38 C.F.R. § 4.71a, 
Code 5207.  

A flail joint at the elbow is rated as 60 percent disabling 
for the major limb.  38 C.F.R. § 4.71a, Code 5209.  Finally, 
nonunion of the radius and ulna with a flail false joint is 
rated as 50 percent disabling for the major limb.  38 C.F.R. 
§ 4.71a, Code 5210.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The Veteran was afforded a VA examination of his joints in 
February 2004.  The claims folder was reviewed by the 
examiner.  A history of right elbow surgery in 1979 was 
noted.  The Veteran was right handed.  He had worked as a 
steelworker until 2000 when he retired due to poor health and 
multiple problems.  The Veteran reported that his right elbow 
disability had become "extremely worse" in the past five 
years.  He said that he only slept two to six hours a night 
due to his pain.  He would wake up with pain self evaluated 
as 9 on a scale to 10.  The pain was reduced to 5 out of 10 
with the use of medication.  The Veteran reported some 
difficulty in dressing due to the loss of range of motion of 
the right elbow.  

On examination, there was an 11 centimeter scar over the 
right medial elbow.  The Veteran had tenderness over the 
medial and lateral aspects of the elbow.  His grip strength 
was much reduced due to pain.  In regards to pronation and 
supination, the Veteran's position of comfort was at 90 
degrees and he was only able to pronate and supinate to 10 
degrees in either direction due to pain.  For flexion and 
extension, the position of comfort was flexed at 90 degrees.  
He was only able to flex the elbow to about 20 degrees as a 
result of pain.  The wrist and hand had full range of motion, 
and abduction of the shoulder was normal.  An X-ray study 
revealed questionable synovial loose bodies, and degenerative 
bony overgrowth.  The assessment was right elbow pain, post 
fracture, status post surgery, which was much limiting.  

Private medical records dated through 2008 show that the 
Veteran's medical problems continue to include chronic right 
elbow pain.  However, none of these records contain an 
additional examination of the right elbow disability.  

The Board finds that the evidence supports entitlement to an 
evaluation of 50 percent, but no more, for the Veteran's 
right elbow disability.  

The February 2004 VA examination notes that the Veteran was 
only able to flex the elbow to about 20 degrees as a result 
of pain.  Limitation of flexion of the forearm to 45 degrees 
is evaluated as 50 percent disabling for the major limb.  
Therefore, the Veteran's right elbow disability warrants a 50 
percent evaluation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 
5206.  

The Board has considered entitlement to an evaluation in 
excess of 50 percent for the Veteran's right elbow disability 
but this is not supported by the evidence.  There is no 
evidence to demonstrate the presence of ankylosis of the 
elbow, especially ankylosis in an unfavorable position.  
There is also no indication of a flail joint on examination.  
The Board must conclude that there is no medical evidence to 
support an evaluation in excess of 50 percent for any portion 
of the period on appeal.  38 C.F.R. § 4.71a, Codes 5205, 
5209.  

Furthermore, the Board has also considered entitlement to 
separate evaluations for impaired finger movements.  However, 
the February 2004 examination found that the wrist and hand 
had full range of motion.  See 38 C.F.R. § 4.71a, Codes 5205 
- 5213, Note.  

Furthermore, the Board has considered entitlement to a 
separate evaluation for the Veteran's scar of the right elbow 
but finds that such is not supported by the record.  The 
February 2004 examination noted an 11 centimeter surgical 
scar on the Veteran's right elbow.  However, the scar is 
linear, without any evidence to show that it is unstable or 
painful.  The Veteran is already in receipt of an evaluation 
based on limitation of function of his right elbow.  The 
Board finds that there is no basis for a separate rating for 
the scar of the elbow.  38 C.F.R. § 4.118, Codes 7801, 7802, 
7804, 7805 (2009).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the Veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Total Rating Based on Individual Unemployability

The Veteran contends that his disabilities prevent him from 
being employed.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran's only service connected disability 
is his right (major) elbow injury residuals, status post 
removal of fragments, and it is evaluated as 50 percent 
disabling as a result of this decision.  The Veteran 
therefore does not meet the minimum schedular requirements 
for consideration for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

The Board has also considered entitlement to a TDIU on an 
extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
veteran's service connected right elbow disability presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  There is no 
indication that the Veteran is rendered unemployable solely 
due to his right elbow disability.  The SSA records include a 
Physical Residual Functional Capacity Assessment dated 
January 2008, which notes that the Veteran's disabilities 
also include a major seizure syndrome, hepatitis C, and 
disabilities of the cervical and lumbar regions of the spine.  
This assessment notes that the Veteran remains capable of 
occasional lifting and carrying of 10 to 20 pounds, and 
unlimited pushing and pulling.  Hence, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching this decision, the Board has considered whether 
or not it is necessary to return the Veteran's claim for TDIU 
to the RO for further adjudication in view of the increase in 
evaluation to 50 percent that has been awarded.  However, the 
Board finds that it may proceed with adjudication of the 
Veteran's claim for TDIU without returning the appeal to the 
RO for reconsideration.  As has been seen, this remains the 
Veteran's only service connected disability, and even with 
the increase in disability evaluation the Veteran still does 
not meet the minimum schedular requirements.  The evidence in 
regards to the extraschedular evaluation remains unchanged.  
Therefore, no possible harm can result to the Veteran's 
appeal by not returning it to the RO for additional 
consideration.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

ORDER

Entitlement to service connection for a seizure disorder is 
denied. 

Entitlement to a 50 percent evaluation, but no more, for 
right (major) elbow injury residuals, status post removal of 
fragments, is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


